Citation Nr: 0835536	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-25 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right knee disability for the period from December 14, 
2005, to November 21, 2006; and in excess of 10 percent for 
the period since January 1, 2007.


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from January 
1985 to May 1985 and on active duty in the Army from November 
2004 to December 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which granted service connection and awarded a 
10 percent disability rating for the veteran's right knee 
disability, effective December 14, 2005.  A July 2007 rating 
decision granted a temporary total rating for convalescence 
following right knee surgery, effective November 22, 2006, 
and assigned a 10 percent rating effective January 1, 2007.

In his August 2007 substantive appeal, the veteran raised a 
new claim of entitlement to service connection for a left 
knee disability, secondary to his service-connected right 
knee disability.  That claim has not been developed for 
appropriate review, and the Board refers it to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

As an initial matter, it appears that there are treatment 
records pertaining to the veteran's claim that are 
outstanding.  In the August 2007 substantive appeal, the 
veteran indicated that an MRI of his knee was scheduled later 
that same month.  However, the most recent VA medical records 
in the claims file are dated in May 2007.  Because VA is on 
notice that there are additional records that may be 
applicable to the veteran's claim and because these records 
may be of use in deciding the claim, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Accordingly, VA medical records dated since 
May 2007, including an August 2007 MRI report, should be 
obtained.

The veteran was last afforded a VA examination in August 
2006.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
veteran's last VA examination is not necessarily stale, the 
veteran has indicated that his condition has worsened and 
that he has undergone an arthroscopic meniscetomy of the 
right knee since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
condition, a new examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records dated since May 2007, including an 
August 2007 MRI report of the right knee.

2.  After associating the above records 
with the file, schedule the veteran for an 
orthopedic examination to determine the 
current severity of his service-connected 
right knee disability.  The claims file 
should be made available to the examiner 
and that review should be noted in the 
examination report.  The examiner should 
provide findings regarding the veteran's 
ranges of motion in degrees and stability 
of the right knee and should state whether 
any ankylosis is present.  The report 
should specifically address the presence 
of any right knee scar related to any 
surgical procedure and the degree of 
disability related to the scar.  The 
examiner should state whether there is any 
additional loss of function due to 
fatigability, weakened motion, 
incoordination, excess motion, or pain on 
movement.  Any additional limitation of 
motion during flare-ups and following 
repetitive use should also be noted.

3.  Then, review the issue on appeal. If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

